El Juez Asociado Se. "Wole,
emitió la opinión del tribunal.
El único error que lia sido alegado en esta apelación es el de que la Corte de Distrito de Iíumacao cometió error al juzgar al acusado sin que hubiese una denuncia jurada. La denuncia y su juramento al cual se ha hecho referencia, son los siguientes:
“El Pueblo de Puerto Rico vs. Emilio Carrasquillo. — Juzgado de Paz de Gurabo, P. R. .
“Yo, Francisco Yélez Ortiz, P. I., No. 164, vecino de Gurabo, P. R., calle del Telégrafo No. 31,' de 32 años, formulo denuncia contra Emilio Carrasquillo por delito de acometimiento y agresión grave, cometido de la manera siguiente: Que en junio 5 de 1914 bora 8 a. m., y en la calle de 'San José’ de Gurabo, P. R., del Dis-trito Judicial del Juzgado de Paz de Gurado, P. R., que forma parte del Distrito Judicial Municipal de Caguas, P. R., y éste a su vez de la Corte del Distrito Judicial Insular de Humacao, P. R., el acusado arriba expresado, voluntaria, ilegal y maliciosamente, con intención de causar grave daño personal, acometió y agredió con una navaja barbera, al individuo José Manuel Aranga, dándole una he-rida de gravedad en la espalda, teniendo que ser asistido en la Sala de Socorros. — Y como este hecho es contrario a la ley para tal caso prevista y contra la paz y dignidad de El Pueblo de Puerto Rico,, lo denuncio a la Corte para los fines de justicia.— (Firmado) Francisco Yélez Ortiz. — P. I. No. 164. — •
“Jurada ante mí hoy_de._. __191_ (Firmado) Francisco Carreras, Juez de Paz de_”
Alega el apelante que el juramento es insuficiente por no constar el funcionario ante quien fué jurada la denuncia como tampoco la fecha y lugar en que se administró el jura-mento.
Tenemos duda de si es necesaria la fecha de una denun-cia siempre que ésta, haya sido en realidad jurada ante un funcionario competente. Este podría probar su fecha me-diante prueba de otra procedencia (aliunde) si fuere nece-sario.
El encabezamiento de la denuncia es el siguiente: “Juz-gado de Paz de Gurabo” y está suscrita por “Francisco *139Carreras, Juez de Paz de * * La presunción sería, mientras no se probara lo contrario, que Francisco Carre-ras era el juez de paz de Gfurabo. Además, entendemos que podemos tomar conocimiento judicial, de que Francisco Ca-rreras era juez de • paz de Gfurabo. ' El artículo 36, párrafo 5o., de la Ley de Evidencia, prescribe lo siguiente-:
“Artículo 36. — Los Tribunales tomarán en consideración judi-cialmente los siguientes lieclios:
“5. — La instauración,» firmas y sellos oficiales de los principales funcionarios del gobierno en los departamentos legislativo, ejecutivo y judicial de Puerto Rico y de los Estados Unidos.”
Estas consideraciones resolverían incidentalmente la cues-tión referente a no Faber sido jurada la denuncia ante un funcionario adecuado.
Pero se considerará que todas estas cuestiones lian sido renunciadas por el apelante a no ser que sean alegadas por él en la corte de distrito. Tal vez él debió haberlas promo-vido en la corte municipal. De todos modos, no constando de los autos que se formulara ninguna objeción a la denuncia en la corte de distrito o en la municipal, debe declararse que el apelante ha renunciado a estos supuestos defectos. Este.-principio está sostenido por numerosas autoridades. El Pueblo v. Aponte et al., 9 D. P. R., 383; El Pueblo v. Rodríguez, 12 D. P. R., 181; El Pueblo v. García, 18 D. P. R., 570. 12 Cyc., 296.
Debe confirmarse la sentencia. ■

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison. .
El Juez Presidente Sr. Hernández no formó parte del tri-' bunal en la vista de este caso.